DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Yoo (US 2019/0295843) and  Yu et al. (US 2021/0193886).
Kishimoto disclose disclose a microLED (220) and etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED. 
Kishimoto fails to disclose exposing a feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue; exposing the feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue.
Yoo disclose  exposing a feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue [0063]; exposing the feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue [0072]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto and Yoo in order to remove the etch residue because removal of 
Kishimoto and Yoo fail to disclose  encapsulating the microLED feature with a capping layer. 
Yu disclose encapsulating the microLED feature with a capping (encapsulation) layer [0078]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Kishimoto, Yoo and Yu because the encapsulation layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006].
Regarding claim 2, Kishimoto disclose disclose a microLED (220) and etching layers (21, 22, and 23) (fig 4B-4E) to form the microLED. The examiner submits, the process of etching the layers will have the same results (i.e etch residue).
Regarding claim 3, Kishimoto disclose the layered substrate is etched by a reactive ion etching (RIE) process [0120].
Regarding claim 4, Kishimoto disclose the same method therefore one would expect the same results, such as the layer of etch residue has an average thickness in a range of about 20 A to about 30 A.
Regarding claim 5, Kishimoto disclose the same method therefore one would expect the same results, such as the layer of etch residue comprises carbon contaminants and oxide contaminants.
Regarding claim 6, Yoo disclose  the wet clean environment comprises a strong acid (HF) [0048].
Regarding claim 7, Yoo disclose rinsing (S34) and drying the feature after exposure to the wet clean environment (S36)(fig. 13). 
Regarding claim 8, Yoo disclose the microLED feature is exposed to the wet clean environment before exposure to the dry clean environment (fig 13). 
Regarding claim 18, Yoo disclose the encapsulation material protects the (micro)led [0004] (ie form a hermetic seal and prevents oxidation). 
Claims 9-10, and  12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Yoo (US 2019/0295843) and  Yu et al. (US 2021/0193886) as applied to claim 1 above and further in view of Bedell.

Regarding claims 9 and 10, Kishimoto Yoo and Yu fail to  disclose the dry clean environment comprises an alkyl metal compound trimethyl aluminum (TMA). 
Bedell disclose the dry clean environment comprises an alkyl metal compound trimethyl aluminum (TMA)[0047] to form the protective capping layer.
Regarding claims 12-13, Kishimoto Yoo and Yu fail to  disclose the microLED feature is not exposed to air immediately before encapsulating the microLED feature.
Bedell disclose the microLED feature is not exposed to air immediately before encapsulating (protective capping) the microLED feature (i.e. protective layer is formed in-situ) [0047]. Regarding claim 13, the combined reference disclose the same method step so one would expect the same results (i.e. an exposed surface of the microLED feature is substantially free of contaminants and crystalline before encapsulating the microLED feature).
Regarding claims 14, Kishimoto Yoo and Yu fail to  disclose the capping layer consists essentially of aluminum nitride.
Bedell disclose the capping layer consists essentially of aluminum nitride [0047].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Bedell with Kishimoto Yoo and Yu because the encapsulation (protective capping) layer would protect the microLED from atmospheric oxidation, which will help the  microLED radiative efficiency (as noted in the applicant’s specification [0005-0006]). 
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowable.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817